Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed October 27, 2022.

3.	Claims 1, 8, and 15 have been amended, claims 4, 11, and 18 have been canceled, and new claims 21-23 have been added.  Claims 1-3, 5-10, 12-17, and 19-23 have been examined and are pending with this action.


Response to Arguments
4.	Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.  Specifically, the applicant argues the lacking of a proper established determination of obviousness with respect to the newly amended claim limitation “accounting for usage of the micro-service based on a billing profile established for the first account, the billing profile defining pricing of usage for a single account”.
	First, it is evident and explicit that Tai teaches an “accounting for usage” of a service “based on a billing profile established for the first account, the billing profile defining pricing of usage for a single account” in paragraphs, [0049]-[0052].  Specifically, in paragraph [0049], Tai states, “Charging Detail Record (CDR) files may be generated by the network, which are then transferred to the network operator's billing domain for the purpose of subscriber billing” and in paragraph [0050], Tai states, “The charges may be debited from an appropriately funded subscriber account”).  Furthermore, billing for an account based on usage is an inherent feature of Tai since Tai’s invention pertains to a fee-for-service.  
The applicant seems to be also asserting that the implementation of a micro-service is a novel feature and/or a patentable improvement over the prior art system of Tai.  The examiner disagrees.  In an attempt to expedite prosecution, Brustoloni et al. (US 2001/0034831 A1), herein referred to as Brustoloni has been cited to teach a “micro-service” among other features.  Clearly, micro-services has been well-known, routine, and conventional prior to the applicant’s priority date.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  
Accordingly applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  
Accordingly, since the applicant(s) have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding the newly added limitations, claims 21-23, the applicants are reminded the variable fee and variable associated pricing as well as the associated variable usage limits are subjective variable found in commerce and are well-known, routine, and conventional.  Therefore, since these limitations lack any functional novelty, will not patentably distinguish the invention.
	For the reasons above and the rejection set forth below, claims 1-20 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US 2007/0088836 A1) in view of Brustoloni et al. (US 2001/0034831 A1).
INDEPENDENT:
As per claim 1, Tai teaches a method comprising: 
detecting, based on event data of a first account, that a first triggering event associated with the first account has been triggered (see Tai, Abstract: “An Internet Protocol Multimedia Subsystem (IMS) device includes a memory configured to store a subscriber profile, where the subscriber profile includes at least one criterion relating to an event that occurs after a session request has been forwarded to a terminating party. The IMS device further includes a processor configured to invoke at least one application service for a session based on the at least one criterion in the subscriber profile”; [0036]: “Each of the macro applications may correspond directly to a service and a trigger in a subscriber's profile”; and [0071]: “The report can be transmitted according to one or more schedules, transmitted when created or updated, transmitted in response to a request, and/or transmitted in response to other triggering events. As such, it should be understood that the resource management service 110 can receive the report obtained in operation 202 at almost any time”); 
accessing a resource identifier associated with the first triggering event, the resource identifier corresponding to a service (see Tai, [0069]: “The initial triggers may include, for example, SPTs relating to the Request Uniform Resource Identifier (URI)”); 
transmitting a communication directed to the resource identifier (see Tai, [0067]: “A trigger point may be a resultant logical operation of one or more service point triggers (SPTs). The initial filter criteria may cause application services to be invoked for initial SIP request messages or events arising during processing of initial REQUEST methods”; and [0069]: “The initial triggers may include, for example, SPTs relating to the Request Uniform Resource Identifier (URI)”); 
receiving application logic from a computing system in response to the communication directed to the resource identifier (see Tai, [0038]: “Micro applications may be provided on one or more Services Creation Environment (SCE) with service execution capability formulating SIP Application Servers. Micro applications may include a wide variety of enhanced multimedia services that allow for a rapid development and deployment cycle”; [0041]: “SCE 134 may provide a foundation for rapid development of next generation services. SCE 134 may support Java Specification Request (JSR) 116 SIP Servlet and a suite of externalized application programming interfaces (APIs) for developers to gain access to the IMS core. A single SCE 134 may support a number of macro application servers and may contain basic service capabilities support the building of micro applications”); 
executing the received application logic to provide the service in relation to the first account (see Tai, [0066]: “the service profile may include filter criteria (also called rules) that may be used to determine the logic to be executed when a particular condition is met”), and 
accounting for usage of the service based on a billing profile established for the first account, the billing profile defining pricing of usage for a single account (see Tai, [0027]: “MGCF 114 may report account information to CF 158”; [0049]: “The charging information may be passed through a chain of CFs 158. At the end of this process, Charging Detail Record (CDR) files may be generated by the network, which are then transferred to the network operator's billing domain for the purpose of subscriber billing”; [0051]: “CDF 160 may compile chargeable events gathered from IMS components into a single Charging Detail Record (CDR) for offline billing activities. CDF 160 may gather the chargeable events from a Charging Trigger Function (CTF) that may be associated with components of system 100 and, after creating the CDR, pass the billing data to the CGF 162”; and Claim 1 rejection and motivation with respect to “micro-service”).
Tai does not explicitly teach that the service is a micro-service.
Brustoloni teaches micro-service (see Brustoloni, [0010]: “The invention relates generally to providing Internet access services via a LAN. More particularly, a method and associated apparatus is described for providing paid access accessing, via a local area network (LAN), a micro-service provider (µSP). The µSP establishes a secure tunnel with each client, preventing unauthorized or nonpaying users from gaining service”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tai in view of Brustoloni so that the service is a micro-service.  One would be motivated to do so because Tai teaches in paragraph [0038]: “Micro applications may be provided on one or more Services Creation Environment (SCE) with service execution capability formulating SIP Application Servers. Micro applications may include a wide variety of enhanced multimedia services that allow for a rapid development and deployment cycle”

As per claim 8, Tai and Brustoloni teach a system comprising: 
one or more computer processors (see Tai, Abstract: “The IMS device further includes a processor configured to invoke at least one application service for a session based on the at least one criterion in the subscriber profile”; and [0055]: “Processing logic 220 may include any type of processor or microprocessor that interprets and executes instructions”); and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations (see Tai, [0055]: “Memory 230 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processing logic 220, a read only memory (ROM) or another type of static storage device that stores static information and instructions for the processing logic 220, and/or some other type of magnetic or optical recording medium and its corresponding drive for storing information and/or instructions”) comprising: 
detecting, based on event data of a first account, that a first triggering event associated with the first account has been triggered; 
accessing a resource identifier associated with the first triggering event, the resource identifier corresponding to a micro-service; 
transmitting a communication directed to the resource identifier; 
receiving application logic from a computing system in response to the communication directed to the resource identifier; and
 executing the application logic to provide the micro-service in relation to the first account (see Claim 1 rejection and motivation with respect to “micro-service”).

As per claim 15, Tai and Brustoloni teach a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations (see Tai, [0055]: “Memory 230 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processing logic 220, a read only memory (ROM) or another type of static storage device that stores static information and instructions for the processing logic 220, and/or some other type of magnetic or optical recording medium and its corresponding drive for storing information and/or instructions”) comprising: 
detecting, based on event data of a first account, that a first triggering event associated with the first account has been triggered; 
accessing a resource identifier associated with the first triggering event, the resource identifier corresponding to a micro-service; 
transmitting a communication directed to the resource identifier; 
receiving application logic from a computing system in response to the communication directed to the resource identifier; and 
executing the application logic to provide the micro-service in relation to the first account (see Claim 1 rejection and motivation with respect to “micro-service”).

DEPENDENT:
As per claims 2, 9, and 16, which respectively depends on claims 1, 8, and 15, Tai and Brustoloni further teach wherein providing the micro-service in relation to the first account comprises: providing the micro-service in relation to a communication session between a first communication endpoint and a second communication endpoint (see Tai, Abstract: “The IMS device further includes a processor configured to invoke at least one application service for a session based on the at least one criterion in the subscriber profile”; [0067]: “The filter criteria may cause application services to be invoked for a session”; and Claim 1 rejection and motivation with respect to “micro-service”).
As per claims 3, 10, and 17, which respectively depends on claims 1, 8, and 15, Tai and Brustoloni teach further comprising: establishing, for the first account, a micro-service configuration describing triggering conditions for initiating use of micro-services in relation to the first account, wherein detection of the first triggering event is processed according to the triggering conditions for use of the micro-service described by the micro-service configuration (see Tai, [0066]: “In one implementation, the service profile may include filter criteria (also called rules) that may be used to determine the logic to be executed when a particular condition is met”; and Claim 1 rejection and motivation with respect to “micro-service”).
 As per claims 5, 12, and 19, which respectively depends on claims 3, 10, and 17, Tai and Brustoloni teach further comprising: detecting, based on the event data of the first account, that a second triggering event associated with the first account has been triggered; and processing detection of the second triggering event according to the triggering conditions for use of micro-services described by the micro-service configuration (see Tai, [0066]: “the service profile may include filter criteria (also called rules) that may be used to determine the logic to be executed when a particular condition is met and any "services chaining" that may be requested”; and Claim 1 rejection and motivation with respect to “micro-service”).
As per claims 6, 13, and 20, which respectively depends on claims 3, 10, and 17, Tai and Brustoloni teach further comprising: establishing, for a second account, a second micro-service configuration describing triggering conditions for initiating use of micro-services in relation to the second account establishing, the triggering conditions for use of the micro-services by the second account being different than the triggering conditions for use of the micro- services by the first account (see Tai, [0067]: “The filter criteria may include zero or one trigger point (TP) and application server information. A trigger point may be a resultant logical operation of one or more service point triggers (SPTs). The initial filter criteria may cause application services to be invoked for initial SIP request messages or events arising during processing of initial REQUEST methods. The extended filter criteria may cause application services to be invoked for additional trigger points that contain SIP response messages returned from the terminating party or events arising during the processing of these SIP response messages. Multiple trigger points might be detected in an incoming request or response message, hence multiple filter criteria might satisfy the triggering condition. Additionally, a single trigger point might have multiple filter criteria associated with it. In order to allow S-CSCF 102/SCIM 103 to handle the multiple filter criteria in the sequence that delivers services in meaningful manner, a priority may be associated with each criterion”; and Claim 1 rejection and motivation with respect to “micro-service”).
As per claims 7 and 14, which respectively depends on claims 6 and 13, Tai and Brustoloni teach further comprising: accounting for usage of the micro-services in association with the second account based on the second micro-service configuration established for the second account (see Tai, [0027]: “MGCF 114 may report account information to CF 158”; [0049]: “The charging information may be passed through a chain of CFs 158. At the end of this process, Charging Detail Record (CDR) files may be generated by the network, which are then transferred to the network operator's billing domain for the purpose of subscriber billing”; [0051]: “CDF 160 may compile chargeable events gathered from IMS components into a single Charging Detail Record (CDR) for offline billing activities. CDF 160 may gather the chargeable events from a Charging Trigger Function (CTF) that may be associated with components of system 100 and, after creating the CDR, pass the billing data to the CGF 162” ; Claim 1 rejection and motivation with respect to “micro-service”).
As per claim 21, which depends on claim 1, Tai further teaches wherein the billing profile for the first account defines the pricing of usage at a first tier of usage and a second billing profile for a second account defines the pricing of usage at a second tier of usage (see Tai, [0050]: “The charges may be debited from an appropriately funded subscriber account”.
As per claim 22, which depends on claim 21, Tai further teaches wherein the pricing of usage at the second tier of usage is higher than the pricing of usage at the first tier of usage.
Brustoloni teaches wherein the pricing of usage at the second tier of usage is higher than the pricing of usage at the first tier of usage (see Tai, [0020]: “RM 156, as will be discussed in further detail below, may be responsible for executing business rules and service level agreements (SLAs) by allocating the appropriate resources”).
As per claim 23, which depends on claim 21, Tai does not explicitly teach wherein the first tier of usage includes a usage limit.
Brustoloni teaches teach wherein the first tier of usage includes a usage limit (see Tai, [0078]: “On the other hand, in block 624, usage has reached the hard limit, and the µSP router/server terminates the contract”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tai in view of Brustoloni so that the first tier of usage includes a usage limit.  One would be motivated to do so because limiting service to reduce cost is well-known, routine, and conventional and a subjective variable of the services provided.


Conclusion
6.	For the reasons above, claims 1-3, 5-10, 12-17, and 19-23 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449